Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 1of9 Page ID #:599

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Dale Galipo Colleen Smith
Enc Valenzuela Cory Brente

Proceedings: _ DEFENDANTS’ MOTIONS JN LIMINE (Dkts. 48, 49 and 50, filed on
February 1, 2021)

DEFENDANTS’ MOTION TO TRIFURCATE LIABILITY, DAMAGES
AND MONELL CLAIMS (Dkt. 51, filed on February 1, 2021)

PLAINTIFF’S MOTIONS JN LIMINE (Dkts. 53 and 54, filed on February
1, 2021)

I. INTRODUCTION AND BACKGROUND

On April 30, 2019, plaintiff Jose Magana, individually and as successor in interest
to Omar Magana, filed suit against defendants the City of Los Angeles (“City”) and Does
1 through 10. Dkt. 1 (‘Compl.”). On January 15, 2020, plaintiff filed the operative Second
Amended Complaint adding defendant Officer Mario Morales of the Los Angeles Police
Department (“LAPD”). Dkt. 34 (“SAC”). The SAC alleges claims for: (1) excessive force
in violation of the Fourth Amendment, pursuant to 42 U.S.C. § 1983 (“Section 1983”)
(claim one); (2) interference with familial relations in violation of the Fourteenth
Amendment, pursuant to Section 1983 (claim two); (3) municipal liability (ratification),
pursuant to Section 1983 (claim three); (4) municipal liability (failure to train), pursuant to
Section 1983 (claim four); (5) municipal liability (unconstitutional custom or practice),
pursuant to Section 1983 (claim five); (6) battery (survival/wrongful death) (claim six); (7)
negligence (survival/wrongful death) (claim seven); and (8) violation of Cal. Civ. Code §
52.1 (claim eight). Id. §{ 15—78. Claims three, four and five are alleged against the City
based on Monell v. Department of Social Services, 436 U.S. 658 (1978) (“Monell”). See

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 9
Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 2 0f9 Page ID #:600

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

Dkt. 65, Plaintiff's Memorandum of Contentions of Fact and Law (“Plt. Fact and Law
Memo.”), at 1—2.

Plaintiff's claims arise from the fatal shooting of Omar Magana by Morales on June
9, 2018. SAC § 1. Omar Magana had been transferred to Adventist Health White
Memorial Hospital in Los Angeles, California after suffering a seizure in police custody.
Id. | 12. Morales and Officer Ruben Zaragoza were assigned to guard Omar Magana while
at the hospital. Dkt. 53-2 at 24. Plaintiff alleges that, while in in-patient care at the hospital,
Omar Magana was shot and killed by Morales. SAC § 13. Plaintiff further alleges that
Omar Magana was unarmed and in a state of medical distress when he was shot, and that
his shooting was unjustified. Id. Defendants contend Omar Magana reached for
Zaragoza’s firearm and that he posed an imminent threat to the safety of those around him.
Dkt. 56 at 4. Plaintiff is Omar Magana’s father. SAC § 3.

On February 1, 2021, defendants filed three motions in limine, dkts. 48-50, and a
motion to trifurcate liability, damages and Monell claims, dkt. 51. That same day, plaintiff
filed two motions in limine, dkts. 53, 54. On February 8, 2021, defendants opposed, dkts.
56, 57; and plaintiff opposed, dkts. 60-63. The parties did not file replies.

 

Having carefully considered the parties’ arguments and submissions, the Court finds
and concludes as follows.

Il. LEGAL STANDARD

“A motion in limine is a procedural mechanism to limit in advance testimony or
evidence in a particular area.” United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009).
“(Motions in limine must identify the evidence at issue and state with specificity why such
evidence is inadmissible.” Colton Crane Co., LLC v. Terex Cranes Wilmington, Inc., No.
08-CV-08525-PSG (PJWx), 2010 WL 2035800, at *1 (C.D. Cal. May 19, 2010). The
“failure to specify the evidence” that a motion in limine “seek[s] to exclude constitutes a
sufficient basis upon which to deny th[e] motion.” Bullard v. Wastequip Mfg. Co. LLC,
No. 14-CV-01309-MMM, 2015 WL 13757143, at *7 (C.D. Cal. May 4, 2015).

 

 

“Trial courts have broad discretion when ruling on motions in limine.” Matrix Int’]
Textile. Inc. v. Monopoly Textile, Inc., No. 2:16-CV-0084-FMO-AJW, 2017 WL
2929377, at *1 (C.D. Cal. May 14, 2017). Such rulings are “not binding on the trial judge,
and the judge may always change his mind during the course of a trial.” Ohler v. United
States, 529 U.S. 753, 758 (2000). “Denial of a motion in limine does not necessarily mean

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 9
Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 30f9 Page ID #:601

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

that all evidence contemplated by the motion will be admitted at trial. Denial merely means
that without the context of trial, the court is unable to determine whether the evidence in
question should be excluded.” Matrix Int’] Textile, 2017 WL 2929377, at *1 (citation
omitted).

Il. DISCUSSION
A. Defendants’ MIL #1

Defendants move in limine to “exclude[e] evidence concerning any other claims,
lawsuits, settlements, verdicts, judgments, complaints, LAPD administrative investigations
or proceedings, including the Force Investigation Division (‘FID’) investigation and report,
and/or other alleged incidents (including but not limited to the so-called ‘Rampart Scandal,’
Consent Decree, Christopher Commission and so-called ‘Code of Silence’) concerning any
of the Defendants or any other member of law enforcement.” Dkt. 48 (“Def. MIL 1”) at 1.
The objections are based on Federal Rules of Evidence 401, 402, 403, 404 and 407.
Plaintiff opposes. Dkt. 60 (“Opp. to Def. MIL 1”).

The Court concludes that, with the exception of evidence of the outcomes in Herrera

v. City of Los Angeles, No. 2:16-CV-02719-DSF-SK (C.D. Cal.), and Sodenberg v. City
of Los Angeles, No. 2:18-CV-3861-FMO-JPR (C.D. Cal.), which, subject to approval of
the Court, may be offered to impeach expert testimony, all other evidence relating to the
above-mentioned incidents and reports 1s irrelevant with regard to defendants’ liability and
damages. Accordingly, the Court GRANTS in part defendants’ motion in limine and
precludes evidence of unrelated claims, lawsuits (other than Herrera and Sodenberg, as
discussed above), settlements, verdicts, judgments, complaints, LAPD administrative
investigations or proceedings, including the Force Investigation Division (“FID”)
investigation and report, and other alleged incidents (including but not limited to the so-
called “Rampart Scandal,” Consent Decree, Christopher Commission and so-called “Code
of Silence”) concerning defendants or any other member of law enforcement from
introduction into evidence during the liability and damages phases of the trial. However,
the Court reserves judgment as to defendants’ motion to exclude these incidents and

 

 

 

' Unless otherwise specified, all rules mentioned herein refer to the Federal Rules of
Evidence.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 9
Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 4o0f9 Page ID #:602

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

reports from the Monell phase of trial: the motion may be renewed on a case-by-case basis
at trial.

Finally, to the extent that any party seeks to offer evidence pursuant to Rule 404(b),
or argue that it is inadmissible under Rule 404(b) or Rule 407, the Court is unable to rule
at this time because no party has proffered what specific evidence is at issue. The Court
reserves judgment on this question until the time of trial or until a party proffers specific
evidence.

Accordingly, the Court GRANTS in part and further reserves judgment on
defendants’ first motion in limine.

B. Defendants’ MIL # 2

Defendants move in limine to exclude evidence “concerning any national events and
media involving law enforcement, including but not limited to Rodney King, ‘Los Angeles
May Day,” the Ferguson incident, Eric Garner, Freddie Gray, Ezell Ford, George Floyd or
any protests concerning the police,” as well as “any evidence concerning any national,
regional or local statistics regarding the number of deaths of civilians in officer involved
shootings.” Dkt. 49 (“Def. MIL 2”) at 11. The objections are based on Rules 401, 402, 403
and 404. Plaintiff opposes. Dkt. 61 (“Opp. to Def. MIL 2”).

The Court concludes that evidence of unrelated, high-profile shootings at the hands
of police officers is irrelevant and unfairly prejudicial. Dominguez v. City of Los Angeles,
No. CV-17-4557 DMG (PLAx), 2018 WL 6164278, at *14 (C.D. Cal. Oct. 9, 2018)
(“Other incidents involving law enforcement and the use of deadly force, |] are irrelevant
to Medina’s liability in the instant case.” (citation omitted)). Accordingly, the Court
GRANTS in part defendants’ motion in limine to exclude evidence concerning national
events and media coverage involving law enforcement including the Ferguson incident,
Eric Garner, Freddie Gray, Ezell Ford, George Floyd and related protests from the trial.
However, the Court requests at oral argument that the defendants describe what categories
of statistical evidence they seek to preclude.

C. Defendants’ MIL #3

Defendants move in limine to exclude expected testimony from plaintiffs police
practices expert on the grounds that the opinions “are irrelevant, lack foundation, lay,
speculative, conclusory, prejudicial, based on hearsay and draw legal conclusions.” DKkt.
50 (“Def. MIL 3) at 1. Plaintiff opposes. Dkt. 62 (“Opp. to Def. MIL 3”).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 9
Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 5of9 Page ID #:603

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

Plaintiff's police practices expert, Roger Clark, has prepared a Rule 26 report
detailing the opinions he has reached regarding Omar Magana’s shooting. Dkt. 52,
Declaration of Colleen R. Smith (“Smith Decl.”), Exh. B (“Clark Report’). The Clark
Report lists nine opinions reached by Clark. Id. at 23-25. Defendants challenge several
of these, which the Court summarizes as follows:

(1) Officer Morales’ use of deadly force was “unreasonable, excessive, and violated
POST [Peace Officer Standards and Training] standards” (opinions | and 3);

(2) Omar Magana “was not an immediate threat of death or serious bodily injury to
Morales, Zaragoza or anyone else at the time of the shooting” (opinion 2);

(3) The shooting “was clearly egregious, was deliberately indifferent to [Omar]
Magana’s rights and not related to a legitimate law enforcement objective”
(opinion 4);

(4) “Morales’ pre-shooting tactics were poor including not giving any commands to
[Omar] Magana, [and] not giving a verbal warning that deadly force would be
used prior to the shooting” (opinions 5 and 6); and

(5) “This is not the first hospital involved shooting that LAPD officers have been
involved in and in a prior jury trial involving a hospital shooting, the jury found
that the officers’ use of deadly force was excessive and unreasonable. Further,
it is my understanding that the involved officers were not disciplined or re-
trained and that the use of deadly force was ratified” (opinion 9).

Id.

The Court concludes that Clark may opine as to POST standards and whether or not
Morales’ or Zaragoza’s actions comported with those standards. Smith v. City of Hemet,
394 F.3d 689, 703 (9th Cir. 2005) (holding jury could rely on expert testimony as to
whether police conduct comported with POST standards). However, Clark is not permitted
to offer legal conclusions, which are the province of the jury. See Elsayed Mukhtar v.
California State Univ.. Hayward, 299 F.3d 1053, 1066 (9th Cir. 2002), overruled on other
grounds by Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457 (9th Cir. 2014) (“Federal
Rule of Evidence 704(a) provides that expert testimony that is ‘otherwise admissible is not
objectionable because it embraces an ultimate issue to be decided by the trier of fact.’
However, an expert witness cannot give an opinion as to her /egal conclusion, i.e., an
opinion on an ultimate issue of law.” (emphasis in original) (citations omitted)).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 9
Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 6of9 Page ID #:604

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

Accordingly, the Court GRANTS in part and DENIES in part defendants’ objections to
Clark’s expected testimony.

Finally, defendants make numerous hypothetical objections to Clark’s providing
testimony regarding other witnesses’ credibility or the officers’ or Omar Magana’s mental
state, and further argue that Clark should be prohibited from relying on hearsay statements
of alleged witnesses to support his opinions. In making these objections, defendants do
not set forth any specific testimony or evidence they seek to preclude. Because these
matters are more properly decided at the time of trial, the Court DENIES these objections
without prejudice to their being renewed at trial.

Accordingly, the Court GRANTS in part and DENIES in part defendants’ third
motion in limine.

D. Defendants’ Motion to Trifurcate

The parties advance various arguments as to the order in which this case should be
tried. Defendants seek trifurcation of the trial such that: (1) the first phase will involve
trying whether defendants are liable on plaintiff's claims against Morales, and whether
defendants are liable for punitive damages; (2) the second phase will involve trying the
amount of punitive and compensatory damages; and (3) the third phase will involve trying
Monell claims against the City. Dkt. 51 (“Def. Mot. to Trifurcate”) at 1, 3. Plaintiff
responds that the trial should be bifurcated such that: (1) the first phase will involve trying
whether defendants are liable on all of plaintiffs claims, including Monell claims, whether
defendants are liable for punitive damages, and the amount of compensatory damages; and
(2) the second phase will involve trying only the amount of punitive damages. Dkt. 63
(“Opp. to Def. Mot. to Trifurcate’’) at 2.

The Court will follow its general practice and try the case as follows: (1) the first
phase will address liability on the claims against Morales and compensatory damages, and,
to the extent necessary, determine whether Morales was guilty of “oppression, fraud, or
malice,” Cal. Civ. Code § 3294; and (2) the second phase will address Monell liability and
what, if any, punitive damages are appropriate.

 

Accordingly, the Court GRANTS in part and DENIES in part defendants’ motion
to trifurcate the trial.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 9
Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 7 of9 Page ID #:605

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

E.  Plaintiff’'s MIL #1

Plaintiff moves in limine to exclude certain information about Omar Magana that
was not known to Morales or Zaragoza at the time of the shooting. Dkt. 53 (“Plt. MIL 1”)
at 1. Defendants oppose. Dkt. 56 (“Opp. to Plt. MIL 1”).

Specifically, plaintiff seeks to prohibit admission of (1) evidence of Omar Magana’s
prior drug use, including a toxicology report revealing that Omar Magana had
methamphetamine, methadone and alcohol in his system at the time of his death, Plt. MIL
1 at 4-5; (2) evidence that a firefighter paramedic who transported Omar Magana to the
hospital reportedly stated that he believed Omar Magana had faked his seizure, id. at 9; and
(3) evidence of the details of the crimes for which Omar Magana was arrested, as well as
his apparent attempt to escape the police car in which he was transported to Hollenbeck
Jail, id. at 13. Plaintiff argues this evidence is irrelevant because it was unknown to the
officers at the time of the shooting.

Plaintiff is correct that the reasonableness of an officer’s use of force is to be
evaluated from the perspective of the officer at the time of the incident. Graham v. Connor,
490 U.S. 386, 396 (1989) (“The ‘reasonableness’ of a particular use of force must be judged
from the perspective of a reasonable officer on the scene, rather than with the 20/20 vision
of hindsight.”). And although the Ninth Circuit held that, “[i]n a case ... where what the
officer perceived just prior to the use of force is in dispute, evidence that may support one
version of events over another is relevant and admissible,” Boyd v. City & Cty. of San
Francisco, 576 F.3d 938, 944 (9th Cir. 2009) (“Boyd”), it has since appeared to adopt a
different standard. For instance, in Hayes v. Cty. of San Diego, 736 F.3d 1223, 1233-34
(9th Cir. 2013), the court held that “we can only consider the circumstances of which
Deputies King and Geer were aware when they employed deadly force.” See Glenn v.
Washington Cnty., 673 F.3d 864, 873 n.8 (9th Cir. 2011) (pursuant to Graham, “[wlJe
cannot consider evidence of which the officers were unaware’). In light of these ostensibly
conflicting holdings, “numerous district courts have read Boyd as being ‘limited to cases
where a suicide by cop theory is being asserted or other similar circumstances where the
suspect/defendant’s intent is clearly at issue.’” Estate of Tindle v. Mateu, No. 18-CV-
05755-YGR, 2020 WL 5760287, at *11 (N.D. Cal. Sept. 28, 2020) (listing cases).

 

Here, defendants have not asserted a “suicide by cop” theory, although Omar
Magana’s intent is arguably at issue—plaintiff argues Omar Magana did not intend to seize
control of Zaragoza’s weapon, see SAC § 13, while defendants argue that is precisely what
Omar Magana intended to do, see Opp. to Plt. MIL 1 at 4. In any event, the Court finds

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 9
Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 8o0f9 Page ID #:606

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

the evidence is of little relevance because it was not known to the officers at the time of
the shooting and thus could not factor into the determination of whether Morales used
reasonable force when he shot Omar Magana. Furthermore, any probative value it might
have is outweighed by the risk of unfair prejudice. Accordingly, the Court GRANTS
plaintiff s first motion in imine to the extent it seeks the exclusion of the toxicology report
and other evidence of prior substance abuse, evidence that Omar Magana faked his seizure,
and evidence of the details of his arrest and transport to Hollenbeck Jail. To the extent the
officers knew Omar Magana had been charged with robbery and assault with a deadly
weapon, or that he behaved erratically or attempted to escape the police car, the Court
reserves judgment until the time of trial as to the admission of this evidence.

Accordingly, the Court GRANTS in part and further reserves judgment on
plaintiff's first motion in limine.

F.  Plaintiff’s MIL #2

Plaintiff moves in limine to exclude “evidence regarding unrelated shootings in
which police were injured or killed when their weapons were taken away from them.” Dkt.
54 (“Plt. MIL 2”) at 3. This objection is based on Rules 401, 402 and 403. Defendants
oppose. Dkt. 57 (“Opp. to Plt. MIL 2”).

The Court finds evidence of particular shootings of police officers with their
weapons is irrelevant to the question of liability here. Furthermore, such evidence would
pose a risk of unfair prejudice to plaintiff, as well as the risk of wasting time because each
incident would result in what would amount to a separate trial on the circumstances there.
The Court therefore GRANTS plaintiffs second motion in limine to the extent it seeks the
exclusion of evidence of other incidents in which police were shot with their own weapon.

Accordingly, the Court GRANTS plaintiff's second motion in limine.
IV. CONCLUSION

In accordance with the foregoing, the Court:

(1)GRANTS in part and further reserves judgment on defendants’ motion in
limine 1,

(2)GRANTS in part and further reserves judgment on defendants’ motion in
limine 2,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 9
Case 2:19-cv-03631-CAS-AGR Document 75 Filed 03/01/21 Page 9of9 Page ID #:607

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘OQ’
Case No. 2:19-CV-03631-CAS-AGRx Date March 1, 2021
Title JOSE MAGANA, ET AL. v. CITY OF LOS ANGELES

 

(3) GRANTS in part and DENIES in part defendants’ motion in limine 3,
(4) GRANTS in part and DENIES in part defendants’ motion to trifurcate,

(5)GRANTS in part and further reserves judgment on plaintiff's motion in limine
1, and

(6) GRANTS plaintiff's motion in limine 2.
IT IS SO ORDERED.

00 : 20
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 9
